Title: To James Madison from Bryan McDonogh, 5 March 1811 (Abstract)
From: McDonogh, Bryan
To: Madison, James


5 March 1811, Malta. “From many years residence in Tripoli, and the knowledge that Mr. Davis and Mr. Payne have of my acquaintance with all the affairs of that Regency, I am in consequence of which left by the latter Gentleman (who is obliged by ill health to go from hence to his Native Air) as charged with the affairs of America, untill the pleasure of the Government of the U. S. is known.” Recalls that he has performed similar duties in the past at Tripoli and received a letter of approval from Mr. Pickering for doing so. Refers JM to Davis and Payne to counter the “malicious insinuations” made on his character by a former American consul.
